I concur in the conclusion reached in the foregoing opinion to the effect that the trial court improperly admitted certain evidence, and I also concur in the judgment of reversal which is pronounced on that ground. Appellant presents the contention that the evidence was insufficient to support the verdict of guilt, and I think, with the evidence above mentioned out of the case, that the contention is well made and that the insufficiency of the evidence should be assigned as an additional ground for reversal.
A petition by respondent to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 17, 1928.
All the Justices concurred. *Page 270